Title: New York Assembly. Report on a Letter from the Secretary for Foreign Affairs, [10 March 1787]
From: Hamilton, Alexander
To: 


[New York, March 10, 1787]
Mr. Hamilton from the Committee to whom was referred the letter from the Honorable John Jay, Esquire, Secretary for foreign affairs, reported, that it is the opinion of the said Committee, that so much of the act, entitled, An act for granting a more effectual relief in cases of certain Trespasses, as makes all actions to be brought upon the said act transitory, and as declares that no military order shall be pleaded or given in evidence in justification of the defendant, ought to be repealed; and that a bill be brought in for that purpose, that the Committee have prepared a draft of such bill, and have directed him to move for leave to bring in the same.
Resolved, That the House do concur with the Committee in the said report, and,
Ordered, That leave be given to bring in the said bill.
Mr. Hamilton according to leave brought in the said bill, entitled, An act to repeal a part of an act, entitled, “an act for granting more effectual relief in cases of certain Trespasses.” which was read the first time and ordered a second reading.
